Citation Nr: 1209694	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  06-03 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for sinusitis.

2.  Entitlement to an increased (compensable) rating for an allergic disorder, originally claimed as allergic pharyngitis.

3.  Entitlement to an increased rating in excess of 10 percent for a right knee disability.

4.  Entitlement to increased rating for a low back disability, in excess of 10 percent prior to November 13, 2009, and in excess of 20 percent from November 13, 2009.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from November 1988 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board), in part, on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for sinusitis and an increased (compensable) rating for allergic pharyngitis.  Due to the Veteran's place of residence, the RO in Waco, Texas, subsequently assumed jurisdiction.  

This matter also comes before the Board, in part, on appeal from a November 2005 rating decision by the Houston RO, which, in pertinent part, granted an increased rating of 10 percent for a right knee disability and denied an increased rating in excess of 10 percent for a low back disability.  As will be explained further below, in a February 2010 rating decision, the Waco RO granted an increased rating for a low back disability, assigning a 20 percent rating, effective November 13, 2009. 

Reviewing the procedural history of the issues on appeal, in a January 1995 rating decision, the RO in New Orleans, Louisiana, denied service connection for a sinus disorder, specifically sinusitis.  The Veteran did not appeal this decision in a timely fashion and it became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).  In a May 1995 rating decision, the Waco RO denied reopening of service connection for a breathing disorder, to include sinusitis.  The Veteran did not appeal this decision in a timely fashion and it became final.  In June 2003, the Veteran again requested service connection for sinusitis.  Although VA has adjudicated the claim as one of service connection for sinusitis, because the Veteran's application to reopen a previously denied claim for sinusitis was denied in a May 1995 rating decision that became final, the claim before the Board is actually whether new and material evidence has been received to reopen a claim for service connection for sinusitis.  

Regarding other procedural matters, as noted above, in a November 2005 rating decision, the Houston RO denied an increased rating in excess of 10 percent for the Veteran's low back disability and an increased rating in excess of 10 percent for a right knee disability.  In December 2005, the Veteran filed a Notice of Disagreement (NOD), specifically disagreeing with the ratings assigned for the service-connected low back and right knee disabilities.  In a Statement of the Case (SOC), dated November 12, 2009 and issued on November 20, 2009, the RO denied the Veteran's claims for increased ratings for her low back and right knee disabilities.  The Veteran did not file a Substantive Appeal to the Board within 60 days of the issuance of the November 2009 SOC.  Under normal circumstances, the November 2005 rating decision would have become final due to the lack of a timely appeal.  See 38 U.S.C.A. § 7105 (requiring a veteran to submit a Substantive Appeal to the Board within 60 days from the issuance of a Statement of the Case or within one year from the date of issuance of the original rating decision to continue the appeal).  However, in this case, the issues of an increased rating in excess of 10 percent for the Veteran's low back disability and an increased rating in excess of 10 percent for a right knee disability are still in appellate status and currently are before the Board.   

On November 13, 2009, prior to the issuance of the SOC on November 20, 2009, the Veteran underwent a VA medical examination, to include examinations of the low back and right knee.  Because the November 2009 SOC, issued on the 20th of November, was not issued until after the November 13, 2009 VA medical examination, the RO was obligated by VA regulations to issue a SSOC reporting the November 13, 2009 VA medical examination report's results.  As will be noted below, based on the results of the November 13, 2009 VA medical examination, the RO granted an increased rating of 20 percent for the Veteran's low back disability.  

Under 38 U.S.C.A. § 7105, a SOC must include a "summary of the evidence in the case pertinent to the issue or issues with which disagreement has been expressed" at the time of its issuance.  The November 13, 2009 VA medical examination report was obviously pertinent evidence in this matter, and the November 2009 SOC did not address its results; therefore, the SOC was inadequate under VA regulations at the time of its issuance.  A Supplemental Statement of the Case should have been issued, discussing the results of the November 13, 2009 VA medical examination as they related to the claims for increased ratings for the low back and right knee.  The Board notes that the RO cured this deficiency in July 2010 with the issuance of a SSOC that addressed the claims for increased ratings for both the low back and right knee.  The Veteran filed a timely substantive appeal in August 2010 regarding these issues; therefore, these increased rating issues are in appellate status and are before the Board. 

Following both the November 13, 2009 VA medical examination and the November 20, 2009 issuance of the aforementioned SOC, in a February 2010 rating decision, the Waco RO granted an increased rating for the low back disability, assigning a 20 percent rating, effective November 13, 2009, the date of the VA medical examination report.  In February 2010, the Veteran contended that the 20 percent rating for the low back disability should have been effective in December 2005, rather than November 13, 2009, using the term "earlier effective date."  In a July 2010 SOC, the Waco RO purported to deny an "effective date" prior to November 13, 2009 for the assignment of a 20 percent rating for a low back disability, assuming that the issue was one for earlier effective date based on the erroneous assumption that the November 2005 rating decision addressing increased rating had become a final decision, so treating the November 13, 2009 VA medical examination report as an informal claim for increase.  In fact, as explained above, the November 2005 rating decision had not become a final decision because of the deficiency of the SOC (November 2009), which was cured with issuance of a SSOC (July 2010), which the Veteran timely appealed (August 2010).  

Because the November 2005 rating decision did not become final, the Board finds that there is actually not an "issue" of an earlier effective date prior to November 13, 2009 for a 20 percent rating for the low back disability is not before the Board.  This question of whether a higher rating is warranted for any period of the claim on appeal from the date of claim for increase in November 2004 fully encompasses the question of whether the increased 20 percent rating is warranted prior to November 13, 2009.  As the claim for increased rating for the low back in this case was received in November 2004, rather than the November 13, 2009 date of VA examination that was treated as an informal claim for an increased rating, the increased rating period under consideration runs from November 2004.  For these reasons, and notwithstanding the issuance of a SOC describing the issue as one for earlier effective date, there is no earlier effective date issue before the Board on appeal.  The issue of an increased rating for a low back disability, in excess of 10 percent prior to November 13, 2009, and in excess of 20 percent from November 13, 2009, is in appellate status, and is before the Board, and fully addresses all questions that have been mischaracterized as an effective date issue.  

In a July 2011 statement, the Veteran requested permanency of the 100 percent rating for psychiatric disabilities.  The Board refers the claim for permanency of the 100 percent rating for psychiatric disabilities to the RO for further development.  

In September 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO), at the RO, in lieu of a hearing before the Board, regarding the issues of service connection for sinusitis and an increased rating for an allergic disorder.  A transcript has been obtained and is of record.  The Veteran also requested a Board hearing to be held at the RO (Travel Board hearing) regarding the issues of increased ratings for a right knee disability and a low back disability, but subsequently withdrew this request. 

The issues of service connection for sinusitis, and increased ratings for an allergic disorder, a right knee disability, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a May 1995 rating decision, the Waco RO denied reopening of service connection for a breathing disorder, to include sinusitis; the Veteran did not file a timely appeal of this decision. 

2.  Evidence received since the May 1995 rating decision denying reopening of service connection for sinusitis raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1995 rating decision denying the reopening of service connection for sinusitis became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 
38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  Evidence received since the May 1995 rating decision is new and material, and service connection for sinusitis is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this decision, the Board will grant the reopening of service connection for sinusitis; therefore, a review of VA's duties to notify and assist is not necessary regarding this issue. 

New and Material Evidence

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.

New and Material Evidence Analysis - Sinusitis

In this case, in a January 1995 rating decision, the New Orleans RO denied service connection for a sinus disorder, to include sinusitis.  In the decision, the RO stated that the service treatment records contained no notation of complaint or diagnosis for sinusitis.  The RO further noted that, in the Veteran's April 1994 service discharge medical examination report, the service examiner indicated that the Veteran's respiratory system was normal.  The rating decision reflects the attempt to provide the Veteran with a VA medical examination, to determine the nature and etiology of the Veteran's claimed sinusitis disorder, but the Veteran failed to appear for the examination.  Considering the lack of evidence of diagnosed chronic sinusitis symptomatology during service and the lack of a current diagnosis of sinusitis, the RO denied the claim for service connection for sinusitis.  

In a May 1995 rating decision, the Waco RO denied reopening of service connection for a breathing disorder, to include sinusitis, finding that newly submitted evidence did not show evidence of a current breathing disorder, to include sinusitis.  As the Veteran did not file a timely notice of disagreement within one year of issuance of this decision, the May 1995 rating decision denying reopening of service connection for sinusitis became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 20.302, 20.1103.

Reviewing the evidence of record received since the May 1995 rating decision, in a November 2009 VA medical examination report, the Veteran reported that she experienced onset of sinusitis during service in 1991 and had experienced continuous sinusitis symptoms thereafter.  After a physical examination, the VA examiner diagnosed sinusitis.  The VA examiner did not offer an opinion regarding the etiology of the diagnosed sinus disorder. 

In determining the issue of whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  When credibility is presumed for the purpose of determining whether to reopen a previously denied claim, and without weighing this statement against any inconsistencies or other evidence of record as is required solely for the purpose of reopening, the Veteran's assertions in the November 2009 VA medical examination report suggest in-service onset of chronic sinusitis symptomatology and continuous sinusitis symptomatology since discharge.  

Additionally, the November 2009 VA examiner's findings indicate a diagnosis for sinusitis, which goes to evidence of current disability, which was one of the basis for the May 1995 prior final denial of reopening.  For these reasons, the Board finds that the evidence received since the May 1995 rating decision regarding the Veteran's sinusitis is new and material, as it relates to unestablished facts of in-service onset of sinusitis, continuous symptomatology thereafter, and a current diagnosis of sinusitis.  Accordingly, the evidence is new and material, and the claim for service connection for sinusitis will be reopened. 


ORDER

New and material evidence having been received, the appeal to reopen service connection for sinusitis is granted.


REMAND

The Board finds that additional development is required before the issues of service connection for sinusitis, and increased ratings for service-connected disabilities of allergic disorder, a right knee disability, and a low back disability are ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2011).  The Board notes that the Veteran has outstanding records with the U.S. Social Security Administration (SSA).  In a May 2010 VA treatment record, the Veteran indicated that she had a court date set for a Social Security hearing.  In a June 2011 VA treatment record, the Veteran indicated that she was continuing to work with both the Veterans Benefits Administration (VBA) and the SSA.  The Veteran's claims file currently does not contain any SSA administrative decision(s) or the underlying medical records SSA used in making its decision(s). 

It does not appear that the RO contacted SSA in order to incorporate its records into the claims file.  VA has a duty to obtain SSA records when it has actual notice of such an application.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  As a May 2010 VA examiner noted that the Veteran was to appear at a Social Security hearing, the Board finds that the VA treatment records indicate that the Veteran has filed for benefits from SSA.  The Board cannot state that a reasonable possibility does not exist to indicate that obtaining the SSA records would not aid the Veteran in substantiating her VA claims on appeal.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002 & Supp. 2011).  Accordingly, the AMC/RO should contact SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any medical records in its possession.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2) (2011).

Regarding the Veteran's claimed sinusitis disorder, in an April 1994 service discharge medical examination report, the service examiner noted that the Veteran's respiratory system was normal.  In an April 1994 report of her medical history, the Veteran stated that she had experienced sinusitis; yet, on an attached document, the Veteran noted, for the month of January 1994, the following: "sinusitis (mom and dad have a severe case of)." 
 
Post-service, in a September 2003 VA medical examination report, the VA examiner, having conducted a physical examination, found no evidence of sinusitis.  As noted above, in the more recent November 2009 VA medical examination report, the Veteran reported experiencing continuing sinusitis symptomatology since in-service onset in 1991.  After a physical examination, a VA examiner diagnosed sinusitis; yet, the VA examiner did not offer an opinion as to the etiology of the Veteran's sinusitis disorder.  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the element of relationship of a current disability to service, the United States Court of Appeals for Veterans Claims has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the Veteran's current diagnosis of sinusitis, and the Veteran's statements asserting a relationship between the current disorder and service, the Board finds that a VA examination with medical nexus opinion would assist in determining whether the current sinusitis is causally related to active service.  

Accordingly, the issues of service connection for sinusitis, and increased ratings for an allergic disorder, a right knee disability, and a low back disability are REMANDED for the following action:

1.  The AMC/RO should contact SSA and obtain and associate with the claims file copies of the Veteran's SSA records regarding SSA benefits, including any SSA administrative decision(s) (favorable or unfavorable) and the underlying medical records SSA relied upon in making its decision(s).

2.  The AMC/RO should contact the Veteran and request that she identify specific names, addresses, and approximate dates of treatment for all health care providers, private and VA, who provided treatment for sinusitis, an allergic disorder, a right knee disability, and a low back disability since August 2011, the date of the last VA treatment record on file.  When the requested information and any necessary authorizations have been received, the AMC/RO should attempt to obtain copies of all pertinent records which have not already been obtained.  At a minimum, the AMC/RO should seek to procure all VA treatment records dated since August 2011.  

3.  The AMC/RO should schedule the Veteran for a VA compensation examination to determine the nature and etiology of the Veteran's claimed sinusitis.  The relevant documents in the claims folder should be made available to the VA examiner for review. 

All indicated tests and studies are to be performed.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

Based upon a review of all the record, including service treatment records, history of the Veteran, and clinical findings, the VA examiner is requested to offer the following opinion:

Is it at least as likely as not (a 50 percent or greater probability) that any current sinusitis began during service or is otherwise linked to some incident of active duty?  

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

4.  After the completion of the above, the AMC/RO should re-adjudicate service connection for sinusitis, and increased ratings for an allergic disorder, a right knee disability, and a low back disability.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


